VIA EDGAR AND FACSIMILE December 7, 2007 Mr. H Roger Schwall Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-7010 Re: IAMGOLD Corporation Form 40-F for the Fiscal Year Ended December 31, 2006 File No. 1-31528 Dear Mr. Schwall: Please accept this request for an extension to respond to your comment letter of November 30, 2007. We are currently consulting with our auditors in order to ensure the completeness of our responses to these comments.However, additional time is required to coordinate this effort.Therefore, we would propose to provide our written response to you on or before December 21, 2007. Should you have further questions, please address your letter to the undersigned. Yours truly, Carol Banducci Chief Financial Officer
